DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 5, 7-10, 12-13, 15, 17, 21-26 are pending.
Claims 21-25 remain withdrawn as being directed to a non-elected invention.
Claims 1, 5, 7-10, 12-13, 15, 17, 26 are examined herein.
The rejection to Claim 46 under 35 U.S.C. §101 is withdrawn in view of Applicant’s cancelation of the claim.  
The rejection to Claims 1-3, 8-10, 12-13, 15, 17 and 26 under 35 U.S.C. 112(a) is withdrawn in view of Applicant’s amendments of the claims.  
The rejection to Claim 46 under 35 U.S.C. 102(a)(1) as being anticipated by Circelli, et al. (Bioengineered bugs 1.3 (2010): 221-224) is withdrawn in view of Applicant’s cancelation of the claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 8-10, 12, 15, 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Circelli, et al. (Bioengineered bugs 1.3 (2010): 221-224) in view of Danielson et al. (FEBS letters 587.8 (2013): 1198-1205) and Jones, et al. (Plant physiology 141.2 (2006): 598-606) and Wielopolska, et al. (Plant Biotechnology Journal 3.6 (2005): 583-590).
This rejection is modified in view of Applicant’s amendments of the claims.  
Applicant claims a plant or plant cell with reduced endogenous AGO1 and AGO4 expression compared to a wild-type plant or plant cell wherein the plant or plant cell expresses at least two short hairpin RNA (shRNA), wherein a first shRNA tarqets AGO1 and a second shRNA tarqets AGO4 (Claim 1), the plant or plant cell of claim 1, wherein multiple AGO1 and/or AGO4 genes have reduced endogenous expression compared to a wild-type plant or plant cell (Claim 8), the plant or plant cell of claim 1, wherein the plant or plant cell is a tobacco plant or plant cell, optionally a Nicotiana plant or plant cell (Claim 9), the plant or plant cell of claim 9, wherein the plant or plant cell is a Nicotiana plant or plant cell and has reduced endogenous AGO1-1 and AGO1-2 expression compared to a wild-type plant or plant cell, and/or has reduced endogenous AGO4-1 and AGO4-2 expression compared to a wild-type plant or plant cell (Claim 10), the plant or plant cell of claim 1, wherein the plant or plant cell further expresses a nucleic acid molecule encoding the P19 protein from Tomato Bushy Stunt Virus (TBSV) (Claim 12), 
Applicant further claims a method of enhancing the production of a recombinant protein in a plant or plant cell comprising: (a) introducing and expressing a nucleic acid molecule encoding a recombinant protein in the plant or plant cell of claim 1; and (b) growing the plant or plant cell to obtain a plant or plant cell that expresses the recombinant protein (Claim 26).
Claim 1 is interpreted to mean that the reduction of AGO1 and AGO4 in the plant or plant cell is accomplished by suppression via the expression of the hairpin RNAs.  
Circelli, et al. (Bioengineered bugs 1.3 (2010): 221-224) teaches an efficient Agrobacterium-based transient expression system for the production of biopharmaceuticals in plants.  Circelli, et al. teaches that the expression yield of
heterologous proteins in agroinfiltrated tissues can be dramatically diminished
by the activation of post-transcriptional gene silencing in the plant host and that the use of plant virus suppressors of gene silencing was demonstrated to greatly reduce this response, increasing by several folds the expression levels of heterologous proteins in agroinfiltrated leaves.  (p. 221, right col. ¶ 2).  Circelli, et al. teaches growing Nicotiana benthamiana plants transformed to express a therapeutic protein and then infiltrating the plant tissues with a culture of Agrobacterium tumefaciens that had been transformed with various T-DNA constructs including constructs comprising sequences encoding the P19 polypeptides of Artichoke Mottled Crinckle virus (AMCV) and Tomato Bushy Stunt 
	However, Circelli, et al. does not teach that the reduced endogenous RNAI-mediated gene silencing is achieved by reducing expression of AGO1 and AGO4 proteins in the plant’s cells via the expression of hairpin RNAs targeting AGO1 and AGO4 mRNAs.  
Danielson et al. (FEBS letters 587.8 (2013): 1198-1205) teaches that the P19 polypeptide, expressed by plant tombusviruses as a suppressor of RNA silencing, also suppresses the AGO1 polypeptide.  (p. 1200 left col. ¶ 1). Danielson et al. teaches that the plant AGO1 polypeptide is expressed by plants as part of a mechanism for silencing viral gene expression through RNAi-mediated gene silencing and that p19 works to suppress the gene silencing mechanism, at least in part, by suppressing the expression of the AGO1 polypetide.  (p. 1198, left col. ¶ 1 – p. 1199 left col. ¶ 2, Figure 1).  
Jones, et al. (Plant physiology 141.2 (2006): 598-606) teaches that in Nicotiana benthamiana plants, both AGO1 and AGO4 gene activity is required for full systemic RNAI-mediated gene silencing.  (p. 599 right col. ¶ 2 – p. 601 right col. ¶ 1).
Wielopolska, et al. teaches a vector system for inducing RNAi-mediated silencing, wherein the vectors encode hairpin RNAs that target a specific gene, and that single plants with three separate vectors for silencing a single gene were generated. (p. 585 left col. ¶ 2 – right col. ¶ 1).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method of Circelli, et al. such that the reduction of the 
It would have been further prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method rendered obvious by the teachings of 
Response to Remarks
	Applicant urges that the rejection under 35 USC 103 should be withdrawn because, first, Danielson et al. does not teach that reduction in AGO1 has an effect on protein expression.  Applicant references Varallay et al., cited by Danielson et al., for the teaching that the effect of p19 on plants is not to decrease levels of AGO1 (via mir168) from those normally observed in plant cells, but instead to reduce AGO1 increases caused by virus infection.  Applicant argues that because the expression system of the invention does not use viruses, one of ordinary skill in the art would not expect an increase in protein expression by the suppression of AGO1.  (Remarks p. 9).
	This is not found persuasive.  It was known by those of ordinary skill in the art at the time of filing that post-transcriptional gene silencing (PTGS) is a mechanism in plants whereby foreign RNA molecules are recognized and degraded in a sequence-specific manner and that the foreign RNAs can derive from a highly expressed or aberrant transgene or from an infectious virus.  Circelli, et al. cites Johansen, et al. (Plant physiology 126.3 (2001): 930-938) for this teaching (p. 930 left col. ¶ 1).  In view of the teachings of Circelli, et al. and Danielson et al., one of ordinary skill in the art would have understood that transient expression systems and viral infection induce the 
Applicant next argues that Jones et al. only teaches the silencing of AGO1 and AGO4 genes individually and that the release of transgene suppression by AGO1 silencing preceded the release of transgene suppression by AGO4 by a week.  Applicant argues that because of this one of ordinary skill in the art would not have expected that silencing both AGO1 and AGO4 would have an additive effect on protein expression levels.   Applicant points to Figure 11 in the instant disclosure in support of the position that the silencing of both AGO1 and AGO4 produced an effect that was more than additive and that this was un unexpected result in view of the teachings of the prior art.  (Remarks p. 9-10).
This is not found persuasive.  While Jones et al. teaches that plant cells wherein AGO1 was suppressed exhibited increased protein production at 21 days post infiltration, Jones et al. teaches that the AGO4-suppressed tissues also exhibited increased protein expression at 28 days post infiltration.  As such, Jones et al. does not teach that suppression of one or the other of AGO1 and AGO4 are temporally independent, but temporally overlap with respect to the effects of suppression on the .  
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Circelli, et al. (Bioengineered bugs 1.3 (2010): 221-224) in view of Danielson et al. (FEBS letters 587.8 (2013): 1198-1205), Jones, et al. (Plant physiology 141.2 (2006): 598-606) and Wielopolska, et al. (Plant Biotechnology Journal 3.6 (2005): 583-590) as applied to claims 1, 8-10, 12, 15, 17 and 26 and further in view of GenBank Accession DQ321491 (2006) and GenBank Accession DQ321489 (2006).  
This rejection is modified in view of Applicant’s amendments of the claims.  
Applicant claims a plant or plant cell with reduced endogenous AGO1 and AGO4 expression compared to a wild-type plant or plant cell wherein the plant or plant cell expresses at least two short hairpin RNA (shRNA), wherein a first shRNA tarqets AGO1 and a second shRNA tarqets AGO4 (Claim 1), the plant or plant cell of claim 4, wherein the first shRNA comprises  a nucleic acid molecule comprising SEQ ID NO: 5 or a fragment thereof, a sequence having at least 75%, 80%, 85%, 90%, 95% or 99% sequence identity to SEQ ID NO: 5 or a fragment thereof; or the complement thereof and/or the second shRNA comprises a nucleic acid molecule comprising SEQ ID NO: 7 (elected herein) or a fragment thereof, a sequence having at least 75%, 80%, 85%, 
The teachings of Circelli, et al., Danielson et al., Jones, et al. and Wielopolska, et al. as they are applied to claims 1, 8-10, 12, 15, 17 and 26 are set forth previously herein and are incorporated by reference.  
The cited references do not teach suppression of AGO1 and AGO4 gene by expressing shRNAs targeting the genes wherein the complement comprises shRNAs having the sequences listed in Claims 5 and 7. 
GenBank Accession DQ321491 teaches the sequence of the Nicotiana benthamiana AGO4-2 gene and that the sequence shares 100% identity to both SEQ ID NO:6 and 7 as shown in the following alignments:
DQ321491
LOCUS       DQ321491                2715 bp    mRNA    linear   PLN 08-JUN-2006
DEFINITION  Nicotiana benthamiana AGO4-2 mRNA, partial cds.
ACCESSION   DQ321491
VERSION     DQ321491.1
KEYWORDS    .

  ORGANISM  Nicotiana benthamiana
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Nicotianoideae; Nicotianeae; Nicotiana.
REFERENCE   1  (bases 1 to 2715)
  AUTHORS   Jones,L., Keining,T., Eamens,A. and Vaistij,F.E.
  TITLE     Virus-induced gene silencing of argonaute genes in Nicotiana
            benthamiana demonstrates that extensive systemic silencing requires
            Argonaute1-like and Argonaute4-like genes
  JOURNAL   Plant Physiol. 141 (2), 598-606 (2006)
   PUBMED   16632593
REFERENCE   2  (bases 1 to 2715)
  AUTHORS   Jones,L.
  TITLE     Direct Submission
  JOURNAL   Submitted (09-DEC-2005) Biology, University of York, Heslington,
            York YO10 5YW, UK
FEATURES             Location/Qualifiers
     source          1..2715
                     /organism="Nicotiana benthamiana"
                     /mol_type="mRNA"
                     /db_xref="taxon:4100"
     CDS             1..>2715
                     /note="argonaute protein; NbAGO4-2"
                     /codon_start=1
                     /product="AGO4-2"
                     /protein_id="ABC61505.1"
                     /translation="MAEEDKNGAAEGLPPPPPVPPDFTPAISEPEPVKKKAALRLPMA
                     RRGLGNKGQKIQILTNHFKVNVTNVDGHFFHYSVALFYEDGRPVDGKGVGRKVLDRVH
                     ETYDTELAGKDFAYDGEKSLFTIGALPRNKMEFTVVLEDVTSNRNNGNSSPAADEGPN
                     ESDRKRLRRPYQSKSFKVEISFAAKIPMQAIA NALRGQETENSQEALRVLDIILRQHA
                     AKQGCLLVRQSFFHNDPKNFVDVGGGVLGCRGFHSSFRTTQSGLSLNIDVSTTMIIQP
                     GPVVDFLIANQNAKDPYTLDWAKAKRMLKNLRVKTSPTNQEFKITGLSDRPCREQTFY
                     LKQKGKDGEGDEITVYDYFVNHRNIDLRYSADLPCINVGKPKRPTYFPIELCNLVSLQ
                     RYTKSLSTFQRSSLVEKSRQKPQERMQVLSNALKINKYDAEPLLRACGISISSNFTQV
                     EGRVLSPPKLKTGGDDFVPRNGRWNFNNKRLVDPTKIERWAVVNFSARCNIQGLISDL
                     IKCGKMKGIMVEDPFDVFEESPQFRRAPPLVRVEKMFEEVQSKLPGAPKFLLCLLPER
                     KNCDIYGPWKRKNLAEFGIVTQCIAPTRVNDQYITNVLLKINAKLGGLNSMLTVEHAP
                     AIPMVSKVPTIILGMDVSHGSPGQSDVPSIAAVVSSRQWPSISRYRASVRTQSPKVEM
                     IDNLFKRASDTEDEGIMREALLDFYVSSGKRKPEHIIIFRDGVSESQFNQVLNIELDQ
                     IIEACKFLDEKWSPKFTVIIAQKNHHTKFFQPGDPNNVPPGTIIDNKVCHPRNYDFYL
                     CAHAGMIGTTRPTHYHVLHDEIGFSPDDLQELVHNLSYVYQRSTTAISVVAPICYAHL
                     AATQMGQWMKFEDTSETSSSRGGVTNAGPVTVPQLPKLEEKVSSSMFFC"

  Query Match             100.0%;  Score 380;  DB 275;  Length 2715;
  Best Local Similarity   100.0%;  
  Matches  380;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CAGGAGAGGATGCAAGTCCTAAGCAATGCCCTCAAAATCAACAAATATGATGCCGAGCCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1243 CAGGAGAGGATGCAAGTCCTAAGCAATGCCCTCAAAATCAACAAATATGATGCCGAGCCT 1302

Qy         61 CTGCTTCGTGCCTGTGGAATTTCAATCAGCAGTAACTTCACCCAGGTTGAAGGGCGTGTT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1303 CTGCTTCGTGCCTGTGGAATTTCAATCAGCAGTAACTTCACCCAGGTTGAAGGGCGTGTT 1362

Qy        121 CTTTCTCCCCCAAAGTTGAAGACAGGTGGTGATGACTTTGTTCCCCGTAATGGCAGGTGG 180

Db       1363 CTTTCTCCCCCAAAGTTGAAGACAGGTGGTGATGACTTTGTTCCCCGTAATGGCAGGTGG 1422

Qy        181 AATTTCAATAACAAGAGACTGGTCGATCCTACCAAGATAGAGCGTTGGGCTGTTGTCAAC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1423 AATTTCAATAACAAGAGACTGGTCGATCCTACCAAGATAGAGCGTTGGGCTGTTGTCAAC 1482

Qy        241 TTTTCTGCACGTTGTAACATACAAGGGCTAATCAGTGATCTTATAAAATGTGGGAAAATG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1483 TTTTCTGCACGTTGTAACATACAAGGGCTAATCAGTGATCTTATAAAATGTGGGAAAATG 1542

Qy        301 AAAGGAATTATGGTGGAAGATCCATTTGATGTTTTTGAAGAGTCTCCACAATTCAGAAGG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1543 AAAGGAATTATGGTGGAAGATCCATTTGATGTTTTTGAAGAGTCTCCACAATTCAGAAGG 1602

Qy        361 GCTCCGCCACTTGTCAGAGT 380
              ||||||||||||||||||||
Db       1603 GCTCCGCCACTTGTCAGAGT 1622

DQ321491
LOCUS       DQ321491                2715 bp    mRNA    linear   PLN 08-JUN-2006
DEFINITION  Nicotiana benthamiana AGO4-2 mRNA, partial cds.
ACCESSION   DQ321491
VERSION     DQ321491.1
KEYWORDS    .
SOURCE      Nicotiana benthamiana
  ORGANISM  Nicotiana benthamiana
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Nicotianoideae; Nicotianeae; Nicotiana.
REFERENCE   1  (bases 1 to 2715)
  AUTHORS   Jones,L., Keining,T., Eamens,A. and Vaistij,F.E.
  TITLE     Virus-induced gene silencing of argonaute genes in Nicotiana
            benthamiana demonstrates that extensive systemic silencing requires
            Argonaute1-like and Argonaute4-like genes
  JOURNAL   Plant Physiol. 141 (2), 598-606 (2006)
   PUBMED   16632593
REFERENCE   2  (bases 1 to 2715)
  AUTHORS   Jones,L.
  TITLE     Direct Submission
  JOURNAL   Submitted (09-DEC-2005) Biology, University of York, Heslington,
            York YO10 5YW, UK
FEATURES             Location/Qualifiers
     source          1..2715
                     /organism="Nicotiana benthamiana"
                     /mol_type="mRNA"
                     /db_xref="taxon:4100"
     CDS             1..>2715
                     /note="argonaute protein; NbAGO4-2"
                     /codon_start=1
                     /product="AGO4-2"
                     /protein_id="ABC61505.1"
                     /translation="MAEEDKNGAAEGLPPPPPVPPDFTPAISEPEPVKKKAALRLPMA
                     RRGLGNKGQKIQILTNHFKVNVTNVDGHFFHYSVALFYEDGRPVDGKGVGRKVLDRVH
                     ETYDTELAGKDFAYDGEKSLFTIGALPRNKMEFTVVLEDVTSNRNNGNSSPAADEGPN
                     ESDRKRLRRPYQSKSFKVEISFAAKIPMQAIA NALRGQETENSQEALRVLDIILRQHA
                     AKQGCLLVRQSFFHNDPKNFVDVGGGVLGCRGFHSSFRTTQSGLSLNIDVSTTMIIQP

                     LKQKGKDGEGDEITVYDYFVNHRNIDLRYSADLPCINVGKPKRPTYFPIELCNLVSLQ
                     RYTKSLSTFQRSSLVEKSRQKPQERMQVLSNALKINKYDAEPLLRACGISISSNFTQV
                     EGRVLSPPKLKTGGDDFVPRNGRWNFNNKRLVDPTKIERWAVVNFSARCNIQGLISDL
                     IKCGKMKGIMVEDPFDVFEESPQFRRAPPLVRVEKMFEEVQSKLPGAPKFLLCLLPER
                     KNCDIYGPWKRKNLAEFGIVTQCIAPTRVNDQYITNVLLKINAKLGGLNSMLTVEHAP
                     AIPMVSKVPTIILGMDVSHGSPGQSDVPSIAAVVSSRQWPSISRYRASVRTQSPKVEM
                     IDNLFKRASDTEDEGIMREALLDFYVSSGKRKPEHIIIFRDGVSESQFNQVLNIELDQ
                     IIEACKFLDEKWSPKFTVIIAQKNHHTKFFQPGDPNNVPPGTIIDNKVCHPRNYDFYL
                     CAHAGMIGTTRPTHYHVLHDEIGFSPDDLQELVHNLSYVYQRSTTAISVVAPICYAHL
                     AATQMGQWMKFEDTSETSSSRGGVTNAGPVTVPQLPKLEEKVSSSMFFC"

  Query Match             100.0%;  Score 260;  DB 275;  Length 2715;
  Best Local Similarity   100.0%;  
  Matches  260;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GAGCTTCAGTGCGCACCCAGTCTCCTAAAGTGGAGATGATAGACAACTTGTTTAAACGTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2009 GAGCTTCAGTGCGCACCCAGTCTCCTAAAGTGGAGATGATAGACAACTTGTTTAAACGTG 2068

Qy         61 CTTCTGACACTGAGGATGAGGGGATAATGAGGGAGGCTTTGCTAGATTTTTATGTGAGTT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2069 CTTCTGACACTGAGGATGAGGGGATAATGAGGGAGGCTTTGCTAGATTTTTATGTGAGTT 2128

Qy        121 CTGGAAAAAGGAAGCCTGAGCATATTATTATATTCAGGGATGGTGTCAGTGAATCTCAAT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2129 CTGGAAAAAGGAAGCCTGAGCATATTATTATATTCAGGGATGGTGTCAGTGAATCTCAAT 2188

Qy        181 TTAATCAAGTTCTGAACATTGAACTGGATCAGATCATTGAGGCGTGTAAATTTCTCGACG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2189 TTAATCAAGTTCTGAACATTGAACTGGATCAGATCATTGAGGCGTGTAAATTTCTCGACG 2248

Qy        241 AGAAGTGGTCACCAAAGTTT 260
              ||||||||||||||||||||
Db       2249 AGAAGTGGTCACCAAAGTTT 2268

	GenBank Accession DQ321489 teaches the sequence of the Nicotiana benthamiana AGO1-2 gene and that the sequence shares 100% identity to SEQ ID NO:5 as shown in the following alignment:
DQ321489
LOCUS       DQ321489                2937 bp    mRNA    linear   PLN 08-JUN-2006
DEFINITION  Nicotiana benthamiana AGO1-2 mRNA, partial cds.
ACCESSION   DQ321489
VERSION     DQ321489.1
KEYWORDS    .
SOURCE      Nicotiana benthamiana
  ORGANISM  Nicotiana benthamiana
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Nicotianoideae; Nicotianeae; Nicotiana.
REFERENCE   1  (bases 1 to 2937)
  AUTHORS   Jones,L., Keining,T., Eamens,A. and Vaistij,F.E.
  TITLE     Virus-induced gene silencing of argonaute genes in Nicotiana
            benthamiana demonstrates that extensive systemic silencing requires

  JOURNAL   Plant Physiol. 141 (2), 598-606 (2006)
   PUBMED   16632593
REFERENCE   2  (bases 1 to 2937)
  AUTHORS   Jones,L.
  TITLE     Direct Submission
  JOURNAL   Submitted (09-DEC-2005) Biology, University of York, Heslington,
            York YO10 5YW, UK
FEATURES             Location/Qualifiers
     source          1..2937
                     /organism="Nicotiana benthamiana"
                     /mol_type="mRNA"
                     /db_xref="taxon:4100"
     CDS             1..>2937
                     /note="argonaute protein; NbAGO1-2"
                     /codon_start=1
                     /product="AGO1-2"
                     /protein_id="ABC61503.1"
                     /translation="MVRKRRTELPGSGESSGSQETGGQGRGQHPQQLHQATSQTPYQT
                     AMTTQPIPYARPTETSSEAGSSSQPPEQAALQVTQQFQQLALQQEAATTQAVPPASSK
                     LLRFPLRPGKGSNGMRCIVKANHFFAELPDKDLHQYDVTISPEVSSRGVNRAVMAQLV
                     KLYQESHLGKRLPAYDGRKSLYTAGPLPFVQKDFKITLIDDEDGPGGARREREFKVVI
                     KLAARADLHHLGMFLEGKQADAPQEALQVLDIVLRELPTSRFCPVGRSFYSRDLGRKQ
                     PLGEGLESWRGFYQSIRPTQMGLSLNIDMSSTAFIEPLPVIDFVTQLLNRDVPSRPLS
                     DAGRVKIKKALRGVKVEVTHRGNMRRKYRISGLTSQATRELTFPVDENGTVKSVIEYF
                     RETYGFVIQHTQWPCLQVGNQQRPNYLPMEVCKIVEGQRYSKRLNERQITALLKVTCQ
                     RPQGRERDILETVHHNAYANDPYAKEFGIKISDKLAQVEARILPPPRLKYHDNGREKD
                     CLPQVGQWNMMNKKMVNGGTVNNWICINFSRNVQDSVAHGFCSELAQMCQISGMNFNP
                     NPVLPPSSARPDQVERVLKTRFHDAMTKLQLHGRELDLLVVILPDNNGSLYGDLKRIC
                     ETELGVVSQCCLTKHVFKMSKQYLANVALKINVKVGGRNTVLVDAISRRIPLVSDRPT
                     IIFGADVTHPHPGEDSSPSIAAVVASQDWPEITKYAGLVSAQAHRQELIQDLYTTRQD
                     PVKGTVAGGMIKDLLISFRRATGQKPQRIIFYRDGVSEGQFYQVLLFELDAIRKACAS
                     LEPNYQPPVTFVVVQKRHHTRLFANNHRDRNAVDRSGNIIPGTVVDSKICHPTEFDFY
                     LCSHAGIQGTSRPAHYHVLWDENKFTADALQSLTNNLCYTYARCTRSVSIVPPAYYAH
                     LAAFRARFYMEPETSDGGSVTSGAAGGRGGGAGAAGRNTRAPSAGAAVRPLPALKDNV
                     KRVMFYC"

  Query Match             100.0%;  Score 849;  DB 275;  Length 2937;
  Best Local Similarity   100.0%;  
  Matches  849;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GAGTCGTCTCACAGTGCTGTTTGACAAAACATGTATTTAAGATGAGCAAACAGTATCTAG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1886 GAGTCGTCTCACAGTGCTGTTTGACAAAACATGTATTTAAGATGAGCAAACAGTATCTAG 1945

Qy         61 CCAATGTAGCGCTGAAAATCAATGTGAAGGTGGGAGGGAGAAACACTGTGCTTGTTGATG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1946 CCAATGTAGCGCTGAAAATCAATGTGAAGGTGGGAGGGAGAAACACTGTGCTTGTTGATG 2005

Qy        121 CAATATCGAGGCGAATTCCTCTTGTCAGCGACCGGCCTACCATCATTTTTGGTGCAGATG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2006 CAATATCGAGGCGAATTCCTCTTGTCAGCGACCGGCCTACCATCATTTTTGGTGCAGATG 2065

Qy        181 TCACCCACCCTCACCCTGGGGAGGACTCTAGCCCATCCATTGCCGCGGTGGTTGCTTCTC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2066 TCACCCACCCTCACCCTGGGGAGGACTCTAGCCCATCCATTGCCGCGGTGGTTGCTTCTC 2125

Qy        241 AAGATTGGCCTGAGATTACAAAGTATGCTGGTCTAGTTTCTGCTCAAGCCCATAGGCAAG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2126 AAGATTGGCCTGAGATTACAAAGTATGCTGGTCTAGTTTCTGCTCAAGCCCATAGGCAAG 2185

Qy        301 AGCTTATTCAGGATCTGTACACGACTAGGCAAGATCCTGTTAAGGGGACAGTTGCTGGTG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        361 GAATGATTAAGGACTTACTTATATCCTTCCGAAGAGCTACTGGACAAAAGCCCCAGAGAA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2246 GAATGATTAAGGACTTACTTATATCCTTCCGAAGAGCTACTGGACAAAAGCCCCAGAGAA 2305

Qy        421 TAATTTTCTATAGGGATGGTGTTAGTGAAGGACAATTTTATCAAGTGCTTCTGTTCGAAC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2306 TAATTTTCTATAGGGATGGTGTTAGTGAAGGACAATTTTATCAAGTGCTTCTGTTCGAAC 2365

Qy        481 TTGATGCGATCCGCAAAGCATGTGCGTCTTTGGAGCCAAATTATCAGCCCCCAGTCACAT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2366 TTGATGCGATCCGCAAAGCATGTGCGTCTTTGGAGCCAAATTATCAGCCCCCAGTCACAT 2425

Qy        541 TTGTTGTGGTTCAGAAACGACATCACACAAGGCTTTTTGCCAATAACCACCGTGACAGAA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2426 TTGTTGTGGTTCAGAAACGACATCACACAAGGCTTTTTGCCAATAACCACCGTGACAGAA 2485

Qy        601 ATGCAGTTGACAGGAGCGGGAACATTATACCTGGTACTGTTGTAGATTCAAAGATATGCC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2486 ATGCAGTTGACAGGAGCGGGAACATTATACCTGGTACTGTTGTAGATTCAAAGATATGCC 2545

Qy        661 ACCCGACAGAGTTTGATTTCTATCTTTGTAGCCATGCCGGCATACAGGGTACGAGCCGTC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2546 ACCCGACAGAGTTTGATTTCTATCTTTGTAGCCATGCCGGCATACAGGGTACGAGCCGTC 2605

Qy        721 CAGCTCACTACCATGTTCTATGGGACGAGAACAAATTCACAGCCGATGCGCTGCAGTCTT 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2606 CAGCTCACTACCATGTTCTATGGGACGAGAACAAATTCACAGCCGATGCGCTGCAGTCTT 2665

Qy        781 TGACCAACAACCTCTGCTATACATATGCAAGGTGCACGCGTTCCGTCTCCATCGTTCCCC 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2666 TGACCAACAACCTCTGCTATACATATGCAAGGTGCACGCGTTCCGTCTCCATCGTTCCCC 2725

Qy        841 CTGCATATT 849
              |||||||||
Db       2726 CTGCATATT 2734

It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method rendered obvious by the teachings of the cited prior art such that the AGO1 and AGO4 genes are suppressed by expressing shRNAs targeting the genes, and that three such shRNAs target the genes.  One having ordinary skill in the art would have been motivated to do so because Wielopolska, et al. teaches a plant vector system encoding shRNAs that is useful in transforming plant cells to silence expression of target genes and that multiple (three) vectors can be used in a single plant to target a gene.  Claims 5 and 7 merely require that the shRNAs comprise fragments, those fragments being of any size, of the recited sequence identifiers and as prima facie obvious to use sequences in the shRNAs that correspond to at least some fragments of said sequences, as the sequences of the corresponding AGO1 and AGO4 genes were known and available in the prior art.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Circelli, et al. (Bioengineered bugs 1.3 (2010): 221-224) in view of Danielson et al. (FEBS letters 587.8 (2013): 1198-1205), Jones, et al. (Plant physiology 141.2 (2006): 598-606) and Wielopolska, et al. (Plant Biotechnology Journal 3.6 (2005): 583-590) and further in view of Sethuraman et al. (US 8715963 B2).
Applicant claims a plant or plant cell with reduced endogenous AGO1 and AGO4 expression compared to a wild-type plant or plant cell wherein the plant or plant cell expresses at least two short hairpin RNA (shRNA), wherein a first shRNA tarqets AGO1 and a second shRNA tarqets AGO4 (Claim 1), the plant or plant cell of claim 1, wherein the plant or plant cell expresses a nucleic acid molecule encoding the STT3D protein from Leishmania (Claim 13).
The teachings of Circelli, et al., Danielson et al., Jones, et al. and Wielopolska, et al. as they are applied to claims 1, 8-10, 12, 15, 17 and 26 are set forth previously herein and are incorporated by reference.  
Circelli, et al., Danielson et al. and Jones, et al. do not teach that the plant or plant cell expresses a nucleic acid molecule encoding the STT3D protein from Leishmania.
Sethuraman et al. teaches a method for increasing the N-glycosylation site occupancy of a therapeutic glycoprotein produced in recombinant host cells.  Sethuraman et al. teaches that many therapeutic proteins require the posttranslational 
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to modify the method rendered obvious by the teachings of the cited prior art such that the plant or plant cell expresses a nucleic acid molecule encoding the STT3D protein from Leishmania as taught by Sethuraman et al..  One having ordinary skill in the art would have been motivated to do so because the method rendered obvious by the teachings of Circelli, et al., Danielson et al. and Jones, et al. is one wherein the plant expression system expresses therapeutic proteins and the method of Sethuraman et al. is directed to using an exogenous host expression system to express therapeutic proteins with superior properties by using host cells that express the STT3D protein from Leishmania.  As such it would have been prima facie obvious to combine the teachings of Circelli, et al., Danielson et al. and Jones, et al. and Sethuraman et al. to arrive at the instant invention.  
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/CHARLES LOGSDON/Examiner, Art Unit 1662